Citation Nr: 0517672	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-33 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include depression and post-traumatic stress 
disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from July 1971 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision of the Wichita, Kansa 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim for entitlement to 
service connection for a psychiatric disability, as well as 
his claim for entitlement to service connection for hepatitis 
C.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated by the 
veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred hepatitis C as a result 
of active military service.  Prior to proceeding with an 
examination of the merits of the claim, the Board must first 
determine whether the veteran has been apprised of the law 
and regulations applicable to this matter; the evidence that 
would be necessary to substantiate the claims; and whether 
the claims have been fully developed in accordance with the 
Veterans Claims Assistance Act (VCAA) and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).

A VA letter issued in November 2000 requested that the 
veteran provide evidence of a diagnosis of hepatitis C, and 
evidence of continuity of symptoms since active military 
service.  The veteran was advised that it was his 
responsibility to furnish this evidence.  Examination of the 
letter indicates that it essentially advised the veteran that 
evidence which would substantiate his claims would include 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

An August 2002 RO letter also apprised the veteran of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  However, in the present 
case, the veteran's claim for service connection for 
hepatitis C was initially denied prior to his receipt of VCAA 
notification.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the veteran was provided every 
opportunity to identify and submit evidence in support of his 
claim.  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private medical 
reports.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for service connection 
for a psychiatric disability.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a hepatitis C.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.


Analysis of the Claim

As noted, the veteran seeks service connection for hepatitis 
C.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.


The law provides that service-connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In 
addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004). 

In order to demonstrate service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Service medical records dated in July 1973 reveal that the 
veteran was hospitalized for five days at the U.S. Army 
Hospital in Okinawa for left lower lobe pneumonia.
The veteran's March 1975 separation examination indicates 
that he had a tattoo on his left forearm and right wrist.  
The veteran's service medical records are otherwise devoid of 
any mention of any complaints, symptoms, or diagnoses of  
hepatic disease.  

Private treatment records dated from May 2000 to November 
2001 reflect that the veteran sought treatment from D.A.S., 
M.D., for hepatitis C.  In the May 2000 record, it was noted 
that the veteran, who was undergoing a liver biopsy, had 
elevated liver function tests and reported that he had used 
intravenous (IV) drugs during his military service.  In a 
July 2001 letter, Dr. D.A.S. reported that he had been 
treating the veteran for hepatitis C since May 2000.  He 
indicated that the veteran's risk factors included a blood 
transfusion received in Vietnam, as well as tattoos that he 
received in Hong Kong in 1974.  The physician further stated 
that, "the most likely etiology of [the veteran's] hepatitis 
C exposure based on his history is that of his blood 
transfusion back in the 1970's."  

In a statement dated in August 2002, the veteran reported 
that he underwent a blood transfusion in military service, 
and that he may have been exposed to risk factors for 
hepatitis C at that time or when the IV line became 
disconnected.  In his substantive appeal, the veteran argued 
that he may have received hepatitis C as a result of "air 
gun" innoculation while in military service.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

There is no question that the veteran has a diagnosis of 
hepatitis C.  However, there is no competent evidence 
indicating that the veteran sustained an in-service injury 
that would have led to such an event.  

The veteran asserts that he received a blood transfusion 
while hospitalized at a military facility.  However, while 
the record reflects that the veteran was hospitalized in July 
1973 for pneumonia, the record does not demonstrate that the 
veteran received a blood transfusion during such 
hospitalization.  Moreover, the veteran's remaining service 
medical records are negative for any complaint, diagnosis, or 
treatment of hepatitis C in service.  Indeed, the evidence of 
record indicates that the veteran was not diagnosed with the 
condition until May 2000, many years after his separation 
from service.  
 
While service connection may be established for hepatitis C 
initially demonstrated years after service, there must be 
competent evidence of record, medical or otherwise, which 
links the veteran's current hepatitis C to an event relating 
to his service.  The record is devoid of any such evidence.  



A private physician opined that the veteran's hepatitis was 
due to a blood transfusion that he received in the 1970's.  
However, as the Board has already determined that there is no 
evidence that the veteran received a blood transfusion in 
service, the Board finds that such opinion by Dr. D. A. S. is 
not probative as it is based on an inaccurate factual 
premise.  See, Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Further, the Board also observes that there is no evidence 
that Dr. D.A. S. reviewed the veteran's claims file prior to 
rendering his opinion.  Rather, by his own admission, his 
opinion was based on a history supplied to him by the 
veteran.  The Board again notes that post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  

In addition, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999); has a subjectively held belief in 
the veteran's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the veteran is truthful in his account is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].   

A May 2000 private medical report indicates that the veteran 
had a history of IV drug use in the Vietnam era.  However, 
the veteran has not, in other supporting documentation, 
admitted to such drug use or abuse and that the record does 
not show that such occurred while the veteran was in service.  
Nevertheless, even if it were found that the veteran's 
current hepatitis C was due to IV drug usage or abuse during 
service, service connection for hepatitis C could not be 
established.  

In this regard, it is noted that compensation shall not be 
paid if a claimed disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2004).  

Furthermore, VA's General Counsel has ruled that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7- 99; VAOGCPREC 
2-98.  Further, regarding drug usage, it is acknowledged that 
under 38 C.F.R. § 3.301(c)(3) the isolated and infrequent use 
of drugs will not be considered willful misconduct.

In conclusion, although, the veteran asserts that his 
hepatitis C was incurred in service, he is not competent to 
provide an opinion requiring medical knowledge, such as 
medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence of record, to include the 
negative service medical records, negative post service 
medical records are of greater probative value than the 
veteran's statements in support of his claim.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.


REMAND

After review of the record with regard to the veteran's claim 
of service connection for a psychiatric disorder, the Board 
has concluded that the claim must be remanded for further 
development of the record.

The law provides that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include depression and PTSD.  
Service medical records dated in January 1975 and February 
1975 demonstrate that the veteran was diagnosed with 
depression in service.  


The record also establishes that the veteran currently has a 
diagnosis of a psychiatric disability, to include major 
depression and PTSD.  However, the record does not reflect 
that a clinical opinion has been provided as to the etiology 
of this disability, to include whether any etiological 
relationship exists with the manifestations noted in service.  
As such, a VA examination and nexus opinion addressing the 
nature and etiology of the veteran's psychiatric disability, 
to include depression and PTSD, is warranted.

Accordingly, the case is remanded for action as follows:

1.  The veteran should then be afforded a 
VA examination by an appropriately 
qualified physician, to determine if he 
has a psychiatric disability, to include 
depression and PTSD that is linked to 
military service.  All necessary tests 
should be performed.  The veteran's 
claims folder, and a copy of this remand, 
must be made available to the examiner, 
who must acknowledge receipt and review 
of this material in any report generated 
as a result of this remand.  The examiner 
should be requested to furnish an opinion 
concerning whether the veteran has a 
psychiatric disability, to include 
depression and PTSD, that is related to 
active service. 

2.  Following completion of the above, the RO 
should 
review the evidence and determine whether the 
veteran's
claim may be granted.  If not, he and his 
representative 
should be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to 
respond.  The case should then be returned to the 
Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


